COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00134-CV


SO SON HARABEDOFF AND SO                                         APPELLANT
SON HARABEDOFF AS
EXECUTOR OF ESTATE OF
LARRY R. HARABEDOFF,
DECEASED

                                         V.

FORT WORTH EMPLOYEES'                                             APPELLEE
RETIREMENT FUND

                                     ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered appellant's “Unopposed Motion to Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: October 17, 2013



      1
       See Tex. R. App. P. 47.4.